Citation Nr: 1623975	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a bilateral knee disorder.

2.  Service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In September 2013, the Board remanded this case for additional development.  As the instant decision grants service connection for bilateral hearing loss, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the September 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In November 2013, prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of the intent to withdraw the appeal of the issue of service connection for a bilateral knee disorder.

2. The Veteran has a current bilateral hearing loss disability for VA compensation purposes.

3. The Veteran's bilateral hearing loss preexisted service as it was noted upon service entrance.

4. The Veteran had exposure to acoustic trauma in service.

5. The preexisting bilateral hearing loss was permanently worsened during service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of service connection for a bilateral knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Bilateral Knee Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in November 2013 and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw the issue of service connection for a bilateral knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for a bilateral knee disorder, and it must be dismissed.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Analysis for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease both existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1132, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

For purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that bilateral hearing loss, which preexisted service, worsened due to in-service exposure to acoustic trauma (loud noise) from weapon fire.  Specifically, the Veteran asserted that the preexisting hearing loss worsened as a result of exposure to loud noise from guns onboard the U.S.S. Point Defiance.  See, e.g., March 2010 Veteran statement; December 2010 Decision Review Officer (DRO) hearing transcript; January 2011 VA Form 646.  

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The April 2009 and October 2013 VA audiological examination reports show that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran's bilateral hearing loss preexisted service and was "noted" upon service entrance.  The January 1962 service enlistment examination showed that the Veteran had bilateral hearing loss for VA purposes.  The Veteran had a right ear pure tone threshold of 45 decibels at 4000 Hertz and a left ear pure tone threshold of 45 decibels at 4000 Hertz.  These thresholds are demonstrative of bilateral hearing loss prior to service.  See 38 C.F.R. § 3.385.  Therefore, the Board finds that bilateral hearing loss was "noted" upon entry into active service.  
38 C.F.R. § 3.304(b); Mckinney v. McDonald, No. 13-2273 (Vet. App. Mar. 11, 2016) (the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).  

As the bilateral hearing loss was noted at service entrance, the presumption of soundness at entry into active service does not attach.  See 
38 U.S.C.A. § 1132.  Because the Veteran's preexisting bilateral hearing loss disability was noted at the time of entry into service, service connection for bilateral hearing loss may be granted only if it is shown that the bilateral hearing loss disability worsened in severity beyond its natural progression during service (was aggravated by service).  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
	
After review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the preexisting bilateral hearing loss was aggravated by (worsened during) military service.  The Board finds that the Veteran had in-service loud noise exposure.  The Veteran asserted that he served as a shell loader onboard the U.S.S. Point Defiance, and that the preexisting bilateral hearing loss worsened during service as a result of exposure to the high-pitched noise from the ship's guns.  The Veteran reported that he could not hear well for days at a time after exposure to gun fire onboard the U.S.S. Point Defiance.  See, e.g., March 2010 Veteran statement; December 2010 DRO hearing transcript; January 2011 VA Form 646.  The Board finds that the Veteran is competent to report symptoms of hearing loss he experienced during service, and that the above-referenced assertions are credible because they are consistent with the evidence of record.  The Board finds that the above-referenced assertions by the Veteran constitute probative evidence that the preexisting bilateral hearing loss worsened during service.  Evidence weighing against a finding of aggravation of the preexisting bilateral hearing loss disability by service includes the service treatment records showing no complaints or treatment for bilateral hearing loss.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to acoustic trauma (loud noise) during service, and that the preexisting bilateral hearing loss was aggravated by (worsened during) service. 

The Board finds that the February 2010 and October 2013 VA opinions are inadequate for purposes of deciding service connection for bilateral hearing loss.  The VA examiners indicated that there is insufficient evidence to provide an opinion as to whether the Veteran's preexisting hearing loss was aggravated by service without resorting to mere speculation.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the February 2010 and October 2013 VA opinions have no probative value for purposes of deciding service connection for bilateral hearing loss. 

Because the evidence shows worsening of the preexisting bilateral hearing loss during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the preexisting bilateral hearing loss took place; therefore, the Board finds that the preexisting bilateral hearing loss was aggravated by service, that is, that the preexisting bilateral hearing loss worsened beyond its normal progression during service to warrant service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.


ORDER

The appeal for service connection for a bilateral knee disorder is dismissed.

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


